IN THE SUPREME COURT OF THE STATE OF IDAHO

                                     Docket. No. 48810

                                         )
 DEBORAH DORR,                           )
                                         )
    Claimant-Appellant,                  )                 Coeur d’Alene, Sept. 2022 Term
                                         )
 v.                                      )                 Opinion Filed: November 25, 2022
                                         )
 IDAHO DEPARTMENT OF LABOR,              )                 Melanie Gagnepain, Clerk
                                         )
    Respondent.                          )
 _______________________________________ )

       Appeal from the Idaho Industrial Commission.

       The Commission’s decision to uphold the Appeal Examiner’s denial of Dorr’s
       request to reopen her appeal hearing is affirmed.

       Deborah Dorr, Coeur d’Alene, Appellant Pro Se. Deborah Dorr argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Douglas
       Werth argued.

                                  _____________________
BRODY, Justice.
       This appeal arises out of the denial of Deborah Dorr’s request to reopen an
unemployment appeal hearing. The hearing was to address Dorr’s appeal from the Idaho
Department of Labor’s (“IDOL”) decision denying Dorr’s request to backdate her Pandemic
Unemployment Assistance claim. After Dorr failed to appear at the hearing, IDOL dismissed her
appeal and subsequently denied her request to reopen the hearing. Dorr appealed IDOL’s denial
of her request to reopen, and the Idaho Industrial Commission (“the Commission”) affirmed. The
Commission determined due process was satisfied and agreed with IDOL that Dorr’s own
negligence was insufficient cause to reopen the hearing. Dorr appeals, pro se, from the
Commission’s decision upholding IDOL’s denial of her request to reopen. Today, we conclude
that Dorr’s briefing does not meet the standard for an appeal under Idaho Appellate Rule

                                              1
35(a)(6) and as such, her arguments are forfeited. The Commission’s decision upholding the
Appeal Examiner’s denial of Dorr’s request to reopen her appeal hearing is affirmed.
                 I.      FACTUAL AND PROCEDURAL BACKGROUND
       On August 2, 2020, Dorr filed a claim for unemployment insurance benefits seeking state
benefits and federal Pandemic Unemployment Assistance (“PUA”) benefits. Roughly one month
later, IDOL determined that Dorr had been self-employed, and was thus ineligible for state
benefits. However, because Dorr reported she became unemployed due to the COVID-19
pandemic, IDOL determined she could still be eligible for PUA benefits.
       Dorr had submitted a prior claim for PUA benefits sometime in March 2020. Dorr had
apparently reported that “her babysitting job was stopped due to the pandemic, her age was a
reason for self-quarantine,” and later realized that certain answers on her prior claim for PUA
benefits “were either misunderstanding[s] or mistakes.”
       IDOL approved Dorr’s second claim for PUA benefits in November 2020 and set the
“Benefit Year Begin Date” as August 2, 2020 (the date of Dorr’s second claim). After receiving
that decision, Dorr requested that IDOL backdate her second PUA claim to March 2020 (i.e., the
date of her first claim) and accept her untimely weekly claim reports as timely. IDOL denied
Dorr’s request. In its denial letter, IDOL explained that under Idaho Code section 72-1366 and
IDAPA 09.01.550, claimants must report weekly or biweekly for benefits as directed, and failure
to file these timely reports “will result in ineligibility for benefits for the week(s) claimed.”
IDOL concluded that “[Dorr’s] provided reason and evidence [was] not sufficient to backdate the
claim and/or accept late weekly claim reports as timely.”
       Dorr appealed IDOL’s decision denying her backdate request. She explained that she had
been unable to submit weekly claim reports between the time IDOL determined that she was
ineligible for PUA benefits (the first claim), and the time IDOL determined that she was eligible
for PUA benefits (the second claim).
       Roughly three months later, IDOL mailed Dorr a Notice of Telephone Hearing
(“Notice”) for Dorr’s appeal. The Notice set a hearing for February 22, 2021, and provided the
time for the hearing in bolded and non-bolded font as follows: “Hearing Time: 11:00 AM
Mountain Time (10:00 AM Pacific Time)[.]” The Notice directed Dorr to call a specific phone
number at the time of the hearing, and that “[f]ailure to follow the instructions on this Notice
may result in the DISMISSAL of this appeal or FORFEITURE of the right to participate in the
                                                2
hearing.” The hearing was to determine “whether [Dorr’s] claim should be backdated, in
accordance with [Idaho Code section] 72-1308 of the Idaho Employment Security Law AND/OR
whether [Dorr] failed to report as directed, according to [Idaho Code section] 72-1366(2) of the
Idaho Employment Security Law[.]”
       Attached to the Notice was a document titled “Important Information About Your
Hearing[.]” The attachment explained, among other things, that the Notice “provides the time for
the Appeals Bureau office located in Boise, Idaho, in the Mountain Time Zone” and that
“[p]arties must make the necessary adjustments for their own time zone.” During these
underlying events, Dorr lived in Coeur D’Alene, Idaho, in the Pacific Time Zone.
       Dorr did not appear at the scheduled telephonic hearing. The hearing officer waited for
13 minutes, concluded the hearing, and dismissed Dorr’s appeal. According to IDOL records,
Dorr did not call in until “11:43 AM Mountain Time (10:43 AM Pacific Time)”—roughly forty-
three minutes after the hearing was set to begin. One day later, on February 23, 2021, the appeals
examiner for IDOL (“Appeals Examiner”), mailed Dorr a letter dismissing her appeal because of
her failure to appear and participate. The letter informed Dorr that the decision to dismiss would
become final within ten days unless Dorr submitted a request to reopen the hearing. The
dismissal letter included a form asking Dorr to provide the “reason why [she] did not appear[.]”
       In fact, roughly two hours after missing the hearing, Dorr emailed IDOL a request to
reopen explaining her “error” related to the time zone differences:
       I was calling at the time issued for my hearing but was told it was closed. I then
       called other [sic] number given and was told to email you do [sic] to the fact my
       time zone was incorrect for my hearing. Please excuse my error and reschedule
       me for another hearing. Thank you in advance for your consideration in this
       matter.
       Two days after the hearing, the Appeals Examiner denied Dorr’s request to reopen. The
Appeals Examiner explained that under Idaho Code section 72-1368(6), she had the discretion to
accept or reject a request to reopen after a party fails to participate in a scheduled hearing. The
Appeals Examiner reasoned that Dorr had been provided the opportunity for a fair and impartial
hearing, but “failed to take advantage of it.” The Appeals Examiner found no errors in the Notice
and concluded that Dorr’s absence from the hearing due to Dorr’s failure to adjust to Mountain
Time was not “good cause” to reopen the hearing.



                                                3
       Dorr timely appealed the denial of her request to reopen to the Industrial Commission. In
her appeal, Dorr explained that she “made an honest error regarding the time.” Dorr explained
she was able to see the bolded font (showing Mountain Time) but did not notice the “faint” non-
bolded font (showing Pacific Time) “until it was brought to [her] attention when [she] called the
number given.” Dorr explained that her “[e]yesight” was not “as good as it used to be so [she]
made that error unintentionally.” She informed the Commission that she “realiz[ed] [her] error
and would appreciate it if [the Commission] would reconsider the decision.”
       The Commission affirmed the Appeal Examiner’s denial of Dorr’s request to reopen.
Pursuant to Idaho Code section 72-1368(7), the Commission reviewed the record and the
Appeals Examiner’s denial de novo. Overall, the Commission agreed with the Appeals
Examiner’s exercise of discretion. The Commission found that the Notice was timely, correct,
and not misleading. The Commission also found that Dorr “did not call in because she did not
make an allowance for the difference in time zones.” From this, the Commission reasoned that
Dorr did not “carefully read the information” in the Notice and that Dorr’s “negligence” was
insufficient cause to justify her failure to appear. Accordingly, Dorr had been provided with due
process and the Appeals Examiner’s denial of Dorr’s request to reopen was upheld. From this,
the Commission concluded that the November 19, 2020, determination denying Dorr’s request to
backdate her PUA claim was final.
       That same day, Dorr requested the Commission reconsider its decision. The Commission
denied Dorr’s request for reconsideration. The Commission reasoned that Dorr “offer[ed] no new
argument or explanation in her request for reconsideration.” Instead, her request was merely
asking the Commission to “think it over again.” Applying its procedural rules, the Commission
determined there was no cause to reexamine its original decision, and the Commission denied
Dorr’s request.
       Dorr timely appealed to this Court. After receiving an extension of time to file her brief
and being provided with a computer link to the Idaho Appellate Rules, Dorr submitted her
opening brief. The Clerk of the Court notified the Court that the brief did not comply with the
requirements of Idaho Appellate Rule 35 because, among other things, it lacked a table of
contents, table of authorities, citations to the record, and an argument section with citations to
legal authority. The Court entered an order rejecting the brief and gave Dorr twenty-eight days to
file an opening brief in conformance with Rule 35.
                                                4
       Dorr submitted a second opening brief the same day the first version was rejected. The
revised brief included a table of contents, but otherwise appeared to be the same as the first
version. The Court again rejected the brief after determining it did not comply with Rule 35. The
Court ordered Dorr would have until October 25, 2021, to file a brief “with an argument section
that conforms with Idaho Appellate Rule 35.” On October 18, 2021, Dorr submitted a third
opening brief with a section labeled “Argument” and a list of cases by docket number. The Court
reviewed Dorr’s brief and directed the Clerk of the Court to accept the brief for filing.
                                        II.     ANALYSIS
       IDOL contends that Dorr has forfeited any assignment of error she might have had in this
appeal because her briefing fails to comply with Idaho Appellate Rule 35(a)(6). On appeal, the
appellant bears the burden of proving error. Allen v. Campbell, 169 Idaho 125, __, 492 P.3d
1084, 1088–89 (2021). Because of this, the appellant’s failure to comply with Rule 35(a)(6)
results in a forfeiture of the alleged error. Id.; see also Idaho Power Co. v. Cogeneration, Inc.,
134 Idaho 738, 745, 9 P.3d 1204, 1211 (2000) (“Absent compliance with the [Idaho Appellate
Rules], this Court will not search the record for error. Error is never presumed on appeal and the
burden of showing it is on the party asserting it.”). We agree with IDOL and do not reach the
merits of any assignment of error Dorr may have had on appeal.
       At its core, “an appeal is a formalized analysis of alleged legal error.” Est. of Ekic v.
Geico Indem. Co., 163 Idaho 895, 897, 422 P.3d 1101, 1103 (2018). When briefing is unclear or
lacking in legal contentions, we do not presume error; instead, we rely solely on the parties to
ground their appeals in relevant argument and authority. Id. at 898, 422 P.3d at 1104. Appeals
must assert specific legal or factual errors and then explain why they resulted in an erroneous
decision. To that end, Idaho Appellate Rule 35(a)(6) instructs that the appellant’s brief “shall
contain” an argument section. Within it, “[t]he argument section shall contain the contentions of
the appellant with respect to the issues presented on appeal, the reasons therefor, with citations to
the authorities, statutes and parts of the transcript and record relied upon.” I.A.R. 35(a)(6).
       To be clear, pro se litigants must comply with Rule 35(a)(6) like any other litigant: “[I]t
is well-established that courts will apply the same standards and rules whether or not a party is
represented by an attorney and that pro se litigants must follow the same rules, including the
rules of procedure.” Bettwieser v. New York Irrigation Dist., 154 Idaho 317, 322, 297 P.3d 1134,


                                                  5
1139 (2013) (alteration added); Suitts v. Nix, 141 Idaho 706, 709, 117 P.3d 120, 123
(2005); Twin Falls Cnty. v. Coates, 139 Idaho 442, 445, 80 P.3d 1043, 1046 (2003).
       The relief that Dorr is requesting is clear: Dorr is asking the Court to reverse the
Commission’s denial to reopen the hearing. However, that Dorr has clearly presented her
objective on appeal is not enough to cure the defects of her briefing under Rule 35(a)(6). See
State v. McDay, 164 Idaho 526, 528, 432 P.3d 643, 645 (2018) (explaining that the pro se
appellant’s “ultimate goal” on appeal was clear, but without any cogent argument or authority,
the Court could not reach the merits of his appeal).
       The argument section of Dorr’s briefing consists of five sentences which basically state
that she did some research and was unable to find an analogous case to support her position. She
does not acknowledge the abuse of discretion standard that applies to the decision to reopen the
hearing nor does she explain how the Industrial Commission (or the Appeals Examiner) abused
its discretion in denying her request to reopen.
       Instead of engaging with the legal standard that applies to this appeal, Dorr relies, in the
statement of facts section, on her own unsworn testimony that her poor eyesight prevented her
from seeing non-bolded font in the Notice (i.e., the hearing time as stated in Pacific Time), and
that she did not have glasses at the time of the hearing. Dorr maintains that these unsworn facts
present an “extenuating” circumstance to excuse her absence from the hearing. In support, Dorr
attached an unsworn “Doctor’s Referral Form” to her brief showing that she was referred for
glasses on September 21, 2020. The notice that she needed glasses came roughly five months
before IDOL mailed Dorr the Notice she complains of being unable to read. Nevertheless,
whether Dorr had glasses or not when she received the Notice is not part of the record below and
thus, cannot be considered in this appeal. See Sparks v. Laura Drake Ins. & Fin. Servs., Inc., 164
Idaho 138, 141, 426 P.3d 489, 492 (2018) (alterations added) (“It is axiomatic that an appellate
court will not consider new evidence that was never before the [lower tribunal]. [This Court] is
limited to review of the record made below.”) (quoting State v. Mitchell, 124 Idaho 374, 376 n.1,
859 P.2d 972, 974 n.1 (Ct. App. 1993)).
        In sum, Dorr’s brief does not satisfy the standard for the arguments that must be made on
appeal. The fact that the Court directed the Clerk of the Court to accept her third brief for filing
because it finally had a section labeled “argument” does not mean that the Court has given the
substance of the document its imprimatur under Rule 35(a)(6). Because Dorr has forfeited any
                                                   6
assignment of error by failing to make a cogent argument with citations to supporting legal
authority, we need not consider whether there was an abuse of discretion.
                                    III.   CONCLUSION
       We affirm the Commission’s decision upholding the Appeal Examiner’s denial of Dorr’s
request to reopen her appeal hearing.
       Chief Justice BEVAN, and Justices STEGNER, MOELLER, and ZAHN CONCUR.




                                               7